DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Patent Application No. 16/572,276 filed September 16, 2019, which issued as U.S. Patent No. 11,076,340, which is a continuation of U.S. Patent Application No. 15/722,720 filed October 2, 2017, which issued as U.S. Patent No. 10,420,010 on September 17, 2019, which is a continuation of U.S. Patent Application No. 14/877,538 filed October 7, 2015, which issued as U.S. Patent No. 9,781,654 on October 3, 2017, which is a continuation of U.S. Patent Application No. 13/075,961 filed March 30, 2011, which claims the benefit of U.S. Provisional Application No. 61/320,644 filed April 2, 2010, U.S. Provisional Application No. 61/320,535 filed April 2, 2010, and U.S. Provisional Application No. 61/373,555 filed August 13, 2010.

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated June 28, 2021. Claims 1-20 are currently pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,781,654 in view of Chun et al. (US 2012/0033606). 
Claim 1 recites, “1. A wireless device comprising: 
a transceiver; and 
a processor operatively coupled to the transceiver; wherein: 
the processor is configured to generate a first buffer status report (BSR) associated with first data for transmission to at least one wireless transmit/receive unit (WTRU); 
the processor is configured to generate a second BSR associated with second data for transmission to a base station; 
the transceiver is configured to transmit the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station; 
the transceiver is configured to transmit the first data to the at least one WTRU; and the transceiver is configured to transmit the second data to the base station.”
Claim 1 of U.S. Patent No. 9,781,654 recites, “A wireless device comprising: 
a transceiver operatively coupled to a processor, 
the transceiver and the processor configured to transmit data to at least one group of wireless transmit/receive units (WTRUs); 
the transceiver and the processor further configured to produce a first buffer status report; wherein the first buffer status report includes an indication of an amount of data buffered to transmit to an eNode-B; 
the transceiver and the processor further configured to produce a second buffer status report; wherein the second buffer status report includes an indication associated with a group of WTRUs and an indication of an amount of data that the wireless device has buffered to transmit to the group of WTRUs; and 
the transceiver and the processor further configured to transmit the first buffer status report and the second buffer status report to the eNode-B.”
Based on the information presented above, both claim 1 of the instant application and claim 1 of U.S. Patent No. 9,781,654 are apparatus claims, i.e., claiming a wireless device. Both wireless devices comprise a transceiver and a processor to perform some functions, e.g., generating and transmitting functions. 
Regards to the 1st pair of generating/transmitting functions in claim 1, i.e., “generate a first buffer status report (BSR) associated with first data for transmission to at least one wireless transmit/receive unit (WTRU)” and “transmit the first data to the at least one WTRU,” claim 1 of U.S. Patent No. 9,781,654 teaches this limitation based on the limitation of “produce a second buffer status report; wherein the second buffer status report includes an indication associated with a group of WTRUs and an indication of an amount of data that the wireless device has buffered to transmit to the group of WTRUs” as indicated in italics above (Examiner’s Notes: the second buffer status report in the patent teaches the limitation of “a first buffer status report (BST)” in the instant application; “produce a second buffer status report” in the patent teaches the limitation of “generate a first buffer status report (BST);” “associated with a group of WTRUs and an indication of an amount of data that the wireless device has buffered to transmit to the group of WTRUs” in the patent teaches the limitation of “associated with first data for transmission to at least one wireless transmit/receive unit (WTRU)” in the instant application).
Regards to the 2nd pair of generating/transmitting functions in claim 1, i.e., “generate a second BSR associated with second data for transmission to a base station” and “transmit the second data to the base station,” claim 1 of U.S. Patent No. 9,781,654 teaches this limitation based on the limitation of “produce a first buffer status report; wherein the first buffer status report includes an indication of an amount of data buffered to transmit to an eNode-B” as indicated in italics above (Examiner’s Notes: the first buffer status report in the patent teaches the limitation of “a second BST” in the instant application; “produce a first buffer status report” in the patent teaches the limitation of “generate a second BST;” “an eNode-B” in the patent teaches the limitation of “a base station” in the instant application).
Regards to the limitation of “transmit the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station” in claim 1, claim 1 of U.S. Patent No. 9,781,654 teaches “transmit the first BSR and the second BSR to the base station” based on “transmit the first buffer status report and the second buffer status report to the eNode-B” as indicated in italics above. 
Claim 1 of U.S. Patent No. 9,781,654 teaches the limitations on the wireless device presented above, without specifically teaching transmitting the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station. 
Chun et al. from the same or similar field of endeavor teach implementing fairness of the method, transmitting the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station (paragraph [0048] lines 1-12; Examiner’s Notes: the MAC PDU in the prior art teaches the limitation of “a media access control (MAC) protocol data unit (PDU);” in fact, the terminal transmitting BSRs in a MAC PDU to the base station in the prior art teaches the limitation of “transmitting the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Chun et al. in the system of claim 1 of U.S. Patent No. 9,781,654. 
The motivation for implementing transmitting the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station, is to further enhance the mechanism of transmitting and receiving data between a terminal and a base station in an evolved Universal Mobile Telecommunications System (UMTS) that has evolved from a Universal Mobile Telecommunications System (UMTS), a Long Term Evolution (LTE) system, or a LTE-A (LTE-Advanced) system and more particularly, to a method of effectively using radio resource(s) in a relay node., and providing an improved method of maintaining a Quality of Service (QoS) and of managing a memory and buffer in a LTE-A system in order to effectively utilize the radio resource(s). 
Same rationale applies to claims 10 and 19 as follows:
8.	Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,781,654 in view of Chun et al. (US 2012/0033606). 
9.	Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,781,654 in view of Chun et al. (US 2012/0033606). 
10.	Claims 2-9, 11-18, and 20 are objected to as being dependent upon a rejected base claim 1, 10 or 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).

Allowable Subject Matter
11.	Claims 1-20 would be allowable if rewritten or amended to overcome the claim rejection(s) under the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Teyeb et al. (US 2009/0196177) and Lin (US 2009/0024895) are generally directed to various aspects for uplink scheduling in a network that employs relay nodes; and the mechanism for retransmitting, if the access device does not receive a second subscriber receipt indicator from the subscriber device indicating that all of the second transmission data is received by the subscriber device, one or more portions of the second transmission data to the subscriber device.
However, in consideration of the claim limitations submitted June 28, 2021, the information disclosure statement filed September 28, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“the processor is configured to generate a first buffer status report (BSR) associated with first data for transmission to at least one wireless transmit/receive unit (WTRU); the processor is configured to generate a second BSR associated with second data for transmission to a base station;” and “the transceiver is configured to transmit the first BSR and the second BSR in a media access control (MAC) protocol data unit (PDU) to the base station,” as specified in claim 1.
Similar limitations are included in claim 10.
“the transceiver is configured to receive from a wireless device a media access control (MAC) protocol data unit (PDU) including a first buffer status -49-6885038.1IDC-2010P00499US05report (BSR) and a second BSR,” and “wherein the first buffer status report (BSR) is associated with first data for transmission to at least one wireless transmit/receive unit (WTRU) and the second BSR is associated with second data for transmission to the base station,” as specified in claim 19.
Dependent claims 2-9, 11-18, and 20 are also allowable for incorporating the features recited in the independent claim.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Teyeb et al. (US 2009/0196177) is cited to show a method of uplink scheduling in a network that employs relay nodes;
	Lin (US 2009/0024895) is generally directed to various aspects of retransmitting, if the access device does not receive a second subscriber receipt indicator from the subscriber device indicating that all of the second transmission data is received by the subscriber device, one or more portions of the second transmission data to the subscriber device; 
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
	Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473